On Application for Rehearing.
Watkins, J.
Plaintiff’s sugar was being transported from his plantation down the Teche to Morgan City for shipment by defendant’s train to New Orleans, and, by the wind and current, the barge in which same was being conveyed was driven against a cluster of piles which had been placed by the defendant in the Atchafalaya Bay as a protection to its bridge, and sunk, and the cargo of sugar lost.
The dispute is chiefly between pilots and other people, who have been engaged for many years in the navigation of the bay, and expert bridge builders and civil engineers — “ the bone of contention being the possibility or impossibility of this cluster of piles being dispensed with.
That it is a peril to navigation all agree.
The theory of our opinion favors that of the river people, and holds the defendant responsible on account of its want of due care in the location and construction of the protection for its bridge.
There is no doubt as to the fact that the defendant had legislative authority to- construct a railroad bridge across the Atchafalaya Bay at Morgan City, and to construct and maintain a fender-pier for its safety and protection, but no fair and reasonable construction can be placed upon this grant which would allow the defendant to obstruct or imperil navigation.
That the Atchafalaya Bay is for the greater part of the time exclusively tide-water is a fact within the judicial cognizance of this court, *1463and to us it does not seem impossible to resist the accumulation of water which is occasioned by the annual swells of the Mississippi river and its tributaries and render ineffectual, boarded or covered, fender-piers which would protect vessels and guide them through the draw of the defendant’s bridge in safety. We can see no reason why the cluster of piles, as it now stands, could nob be so boarded as to protect vessels from danger, instead of permitting the stringers to protrude in such way as to cause such an accident as the plaintiff, very justly, complains of.
Rehearing refused..